Citation Nr: 0638499	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  96-41 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to May 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran's claims were 
remanded in January 2002.


FINDINGS OF FACT

1.  The veteran's sinusitis in service constituted an acute 
and transitory condition that resolved without residual 
disability.

2.  The veteran's current nasal disability is not shown to be 
related to his period of active duty service.

3.  There is no diagnosis of PTSD which meets the statutory 
and regulatory requirements for service connection for such a 
disorder related to his service.


CONCLUSIONS OF LAW

1.  Service connection for sinusitis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board finds that service connection is not in order for 
sinusitis.  Although the veteran was treated for sinusitis on 
occasions in service, the last treatment for sinusitis in 
service was in July 1953 and the first competent evidence of 
post-service treatment for sinusitis is in March 1995, 
approximately 40 years after his discharge from active duty 
service in 1955.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

It is noted that, although an April 2004 report of VA 
examination includes a diagnosis of chronic maxillary 
sinusitis, an October 2005 report of VA examination reflects 
a diagnosis of allergic rhinitis, mild, and shows that there 
was no finding of sinusitis upon physical examination.  An 
October 2005 addendum in connection with this examination 
report includes the conclusion that the veteran's most recent 
paranasal sinus examination was within normal limits; thus, 
an opinion with respect to the etiology of any sinusitis 
could not be provided without resorting to speculation.  

The Board finds this opinion provides evidence against this 
claim, failing to indicate a sinusitis disorder. 

Based on the evidence above, the veteran's sinusitis in 
service is found to have constituted an acute and transitory 
condition that resolved without residual disability and there 
is no competent evidence of a nexus between any current nasal 
disorder and his period of active duty service more than 50 
years ago.

With respect to the claim of entitlement to service 
connection for PTSD, it is noted that, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, psychoses are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a mental 
disorder must conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a).

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, confirms that he was 
awarded a Combat Infantryman Badge (CIB) for his service in 
the Korean Conflict.  The CIB is indicative of participation 
in combat and, if an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  Section 1154(b) serves only to relax 
the evidentiary burden to establish incurrence of a disease 
or injury in service.  Id.

With the exception of the veteran's May 1955 report of 
separation examination, which reflects that he reported a 
history of depression or excessive worry and nervous trouble, 
his service medical records are silent with respect to mental 
health complaints or treatment.  

Post-service private treatment records include a diagnosis of 
PTSD.  However, these records do not suggest that the finding 
of PTSD was based on the DSM-IV criteria to establish such a 
diagnosis based on service.  

Upon VA examinations for PTSD, to include VA PTSD 
examinations in August 1999 and April 2004 as well as PTSD 
screening January 2006, the findings were that the veteran 
does not have PTSD.  Specifically, the August 1999 VA PTSD 
examination report includes the opinion that the veteran does 
not fulfill the diagnostic criteria for PTSD.  Moreover, the 
April 2004 report of VA PTSD examination includes the opinion 
that, after reviewing the veteran's claims file and 
performing a clinical history and mental status examination, 
the veteran's mental disorder does not meet the DSM-IV 
criteria to establish a diagnosis of PTSD.  

The Board finds these medical reports are entitled to great 
probative weight and outweigh all records that support this 
claim.

Inasmuch as the competent medical evidence of record, to 
include the findings of PTSD by the veteran's private 
physicians, does not provide a diagnosis of PTSD based on the 
DSM-IV criteria, these medical records are negative evidence 
against the veteran's claim.  

The preponderance of the evidence shows that the veteran does 
not have a diagnosis of PTSD which meets the statutory and 
regulatory requirements for service connection for such 
disorder.  Section 4.125(a) of 38 C.F.R. requires that 
diagnoses of mental disorders conform to the fourth edition 
of the DSM- IV and that if a diagnosis is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others;" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  DSM-IV, 
Diagnostic Code 309.81.  These criteria are individualized 
(geared to the specific individual's actual experience and 
response).

The Board acknowledges that certain treatment records include 
a diagnosis of PTSD.  However, there is no indication that 
these health care professionals had the benefit of actually 
reviewing the claims folder before making this diagnosis.  On 
the other hand, the VA examiners in August 1999 and April 
2004 specifically indicated that they had the benefit of 
reviewing the claims folder, and none of these medical 
professionals concluded that the veteran actually had PTSD.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The August 1999 and April 2004 VA examination reports 
(primarily because they were based on actual review of the 
claims folder) are the most probative evidence concerning the 
nature of the veteran's psychiatric disability.  With the 
information from the claims folder at hand, and clearly 
utilizing the criteria relating to PTSD found in DSM-IV, 
these examiners concluded that the veteran does not in fact 
have PTSD.  Therefore, the preponderance of the evidence is 
that the veteran does not have a diagnosis of PTSD in 
accordance with the criteria set forth in 38 C.F.R. § 4.125.

To the extent that the veteran himself has claimed he 
currently has sinusitis and PTSD which is related to service, 
as a layman he has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claims for service connection for 
sinusitis and PTSD, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in February 2002, the RO 
provided the veteran notice of the evidence needed to 
substantiate his claims, explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining, 
what information or evidence the veteran was responsible for 
providing, and essentially asked the veteran to provide all 
relevant evidence in his possession.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  In this regard, it is noted 
that this letter was not provided to the veteran prior to the 
April 1996 and November 1997 rating decisions which denied 
the veteran's claims for service connection.  However, these 
claims were readjudicated in an April 2006 Supplemental 
Statement of the Case, which, once again, detailed the 
requirements for substantiating the veteran's claim.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006) (Reviewing the entire 
record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his 
claims.)  Furthermore, the Board emphasizes that the veteran 
has not made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice toward 
him.  Accordingly, upon examining the various predecisional 
communications, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that any deficiency in 
the notice to the veteran or the timing of these notices is 
harmless error.  

Moreover, since the appellant's claims for service connection 
are being denied, no disability rating or effective date will 
be assigned and, thus, there can be no possibility of any 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the duty to assist, the RO has obtained the 
veteran's service, private, and VA medical records, copies of 
his VA examination reports, he was afforded an RO hearing 
with respect to the issue of service connection for 
sinusitis, he has submitted lay evidence in the form of his 
hearing testimony and written communications, and his claim 
was remanded by the Board in January 2002.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record and of the extensive 
efforts already performed in this case, the Board finds that 
such an additional attempt cannot be justified.  The record, 
as a whole, is found to undermine the veteran's claims.  
Thus, there being no other indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


